DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoi (US 2013/0335616).

Regarding Claim 7, Hosoi (US 2013/0335616) discloses an imaging lens comprising: a first lens; a second lens; a third lens (Seventh embodiment, Fig. 43, L1-L3);
a fourth lens having positive (Seventh embodiment, Fig. 43, L4, Paragraph 0273, Table 19, f4=+19.4) refractive power; 
a fifth lens; a sixth lens; a seventh lens; an eighth lens; and a ninth lens (Seventh embodiment, Fig. 43, L5-L9), 
arranged in this order from an object side to an image plane side (Seventh embodiment, Fig. 43, L1-L9), wherein said imaging lens has a total of nine lenses (Seventh embodiment, Fig. 43, L1-L9), 
said eighth lens has at least one aspheric surface (Seventh embodiment, Fig. 43, L8, Table 19 and Table 20, surface 16),
said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape (Seventh embodiment, Fig. 43, L9, Table 19 and Table 20, surface 18).
Regarding Claim 8, Hosoi (US 2013/0335616) discloses as is set forth above and further discloses wherein said first lens, said second lens, and said third lens have a composite focal length f123 so that the following conditional expression is satisfied: 0.5 < f123/f < 2.5, where f is a focal length of a whole lens system (Seventh embodiment, Fig. 43, L1-L3, Table 19 and Table 21,  f123/f = 16.9948/16.48 = +1.031, for wide angle end, the conditional expression is met).

Regarding Claim 9, Hosoi (US 2013/0335616) discloses as is set forth above and further discloses wherein said seventh lens, said eighth lens, and said ninth lens have a composite focal length f789 so that the following conditional expression is satisfied: f789 < 0 (Seventh embodiment, Fig. 43, L7-L9, Table 19 and Table 21,  f789 = = -165.7, for wide angle end, the conditional expression is met).
Regarding Claim 11, Hosoi (US 2013/0335616) discloses as is set forth above and further discloses wherein said seventh lens has a thickness T7 near an optical axis thereof, and said eighth lens has a thickness T8 near an optical axis thereof so that the following conditional expression is satisfied: 0.5 < T8/T7 < 4 (Seventh embodiment, Fig. 43, L7 and L8, Table 19, T8/T7 = 0.79/1.491= 0.53, the conditional expression is met).
Allowable Subject Matter
Claims 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of an imaging lens including, as the distinguishing feature(s) in combination with the other limitations wherein said second lens has a focal length f2, and said third lens has a focal length f3 so that the following conditional expression is satisfied: −6 < f3/f2 < −0.2.
Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of an imaging lens including, as the distinguishing feature(s) in combination with the other limitations wherein said ninth lens is formed in the shape so that the surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied:
0.2 < R9r/f < 0.6, where f is a focal length of a whole lens system.
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of an imaging lens including, as the distinguishing feature(s) in combination with the other limitations wherein said ninth lens has a focal length f9 so that the following conditional expression is satisfied:
−2 < f9/f < −0.2, where f is a focal length of a whole lens system.
Examiner’s Statement/Reasons for Allowance
Regarding Claim 1, Hosoi (US 2013/0335616) discloses an imaging lens comprising: a first lens; a second lens; a third lens; a fourth lens; a fifth lens; a sixth lens; a seventh; an eighth lens; and a ninth lens (Seventh embodiment, Fig. 43, L1-L9), 
arranged in this order from an object side to an image plane side (Seventh embodiment, Fig. 43, L1-L9), wherein said imaging lens has a total of nine lenses (Seventh embodiment, Fig. 43, L1-L9),
said eighth lens has at least one aspheric surface (Seventh embodiment, Fig. 43, L8, Table 19 and Table 20, surface 16),
said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape (Seventh embodiment, Fig. 43, L9, Table 19 and Table 20, surface 18).
However Hosoi (US 2013/0335616) does not disclose “… a first lens having positive refractive power … said ninth lens is formed in the shape so that the surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied: 0.2 < R9r/f < 0.6, where f is a focal length of a whole lens system.”.
Additionally, neither Ko et al. (US 10,001,630), Yonetani et al. (US 2014/0184887), Minifuji (US 2018/0113286), Yoo (US 2016/0363743), Nishimura et al. (US 2016/0077314), Kuo (US 2007/0121214), Cheng et al. (US 2016/0377844), Katou et al. (US 2017/0293117), Bone et al. (US 2015/0036230), Takahashi (US 4,717,245), Reinecke et al. (US 2004/0105172), Bretthauer et al. (US 2008/0013193), Bretthauer (US 2008/0013192), nor the prior art of record, meet the deficiencies of Hosoi (US 2013/0335616).
Regarding Claim 14, Hosoi (US 2013/0335616) discloses an imaging lens comprising: a first lens; a second lens; a third lens (Seventh embodiment, Fig. 43, L1-L3);
a fourth lens having positive (Seventh embodiment, Fig. 43, L4, Paragraph 0273, Table 19, f4=+19.4) refractive power; 
a fifth lens; a sixth lens; a seventh lens; an eighth lens; and a ninth lens (Seventh embodiment, Fig. 43, L5-L9), 
arranged in this order from an object side to an image plane side (Seventh embodiment, Fig. 43, L1-L9), wherein said imaging lens has a total of nine lenses (Seventh embodiment, Fig. 43, L1-L9), 
said ninth lens is formed in a shape so that a surface thereof on the image plane side has an aspherical shape (Seventh embodiment, Fig. 43, L9, Table 19 and Table 20, surface 18).
However Hosoi (US 2013/0335616) does not disclose “said ninth lens is formed in the shape so that the surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied: 0.2 < R9r/f < 0.6, where f is a focal length of a whole lens system.”.
Additionally, neither Ko et al. (US 10,001,630), Yonetani et al. (US 2014/0184887), Minifuji (US 2018/0113286), Yoo (US 2016/0363743), Nishimura et al. (US 2016/0077314), Kuo (US 2007/0121214), Cheng et al. (US 2016/0377844), Katou et al. (US 2017/0293117), Bone et al. (US 2015/0036230), Takahashi (US 4,717,245), Reinecke et al. (US 2004/0105172), Bretthauer et al. (US 2008/0013193), Bretthauer (US 2008/0013192), nor the prior art of record, meet the deficiencies of Hosoi (US 2013/0335616).
Claims 1-6 and 14-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a imaging lens comprising “… a first lens having positive refractive power … said ninth lens is formed in the shape so that the surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied: 0.2 < R9r/f < 0.6, where f is a focal length of a whole lens system.”, along with other claim limitations. Claims 2-6 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 14:  The prior art of record does not disclose or suggest a imaging lens comprising “said ninth lens is formed in the shape so that the surface thereof on the image plane side has a paraxial curvature radius R9r so that the following conditional expression is satisfied: 0.2 < R9r/f < 0.6, where f is a focal length of a whole lens system.”, along with other claim limitations. Claims 15-20 are allowable due to pendency on independent claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko et al. (US 10,001,630), Yonetani et al. (US 2014/0184887), Minifuji (US 2018/0113286), Yoo (US 2016/0363743), Nishimura et al. (US 2016/0077314), Kuo (US 2007/0121214), Cheng et al. (US 2016/0377844), Katou et al. (US 2017/0293117), Bone et al. (US 2015/0036230), Takahashi (US 4,717,245), Reinecke et al. (US 2004/0105172), Bretthauer et al. (US 2008/0013193), and Bretthauer (US 2008/0013192) are cited to show similar imaging lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872